Citation Nr: 0404780	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  94-46 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for arthritis and/or 
arthralgia of multiple joints.

2.  Entitlement to service connection for plantar fasciitis.  

3.  Entitlement to service connection for epilepsy.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for heel spurs of the 
right foot.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for low back 
disability.

8.  Entitlement to service connection for nephritis.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

10.  Entitlement to service connection for psychiatric 
disability other than PTSD.

11.  Entitlement to service connection for residuals of 
frostbite.

12.  Entitlement to service connection for restrictive airway 
disease.

13.  Entitlement to service connection for shin splints.

14.  Entitlement to service connection for sinusitis.

15.  Entitlement to service connection for vision problems.

16.  Evaluation of bilateral hearing loss, rated as 
noncompensably disabling from September 13, 1993.

17.  Evaluation of heel spurs of the left foot, rated as 
noncompensably disabling from April 28, 1994.

18.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and his sister




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to March 
1989; thereafter, he also served as a member of a reserve 
component.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) in a manner that requires some explanation.  A 
March 1994 rating decision by the RO in part denied claims of 
entitlement to service connection for arthritis and/or 
arthralgia of multiple joints including the hips and knees, 
residuals of frostbite to the hands and ears, and shin 
splints.  The veteran was notified of these actions by a 
letter in April 1994, and thereafter perfected his appeal of 
those issues.

In August 1995, the RO issued a supplemental statement of the 
case (SSOC) that addressed the issue of service connection 
for PTSD.  Because the August 1995 SSOC contained an issue 
that was not included in an earlier statement of the case 
(SOC), the RO specifically informed the veteran that he had 
to respond within 60 days to perfect his appeal of the new 
issue.  The veteran submitted a written statement within 60 
days, in October 1995, which the Board construes as a 
substantive appeal.

A September 1997 RO rating decision further denied claims of 
entitlement to service connection for epilepsy, headaches, 
nephritis, hypertension, restrictive airway disease, vision 
problems, and entitlement to TDIU.  The RO also awarded 
service connection for bilateral hearing loss and assigned a 
zero percent disability rating effective from September 13, 
1993, as well as awarded service connection for heel spurs of 
the left foot and assigned a zero percent disability rating 
effective from April 28, 1994.  The veteran was notified of 
these actions by a letter in October 1997, and by a SSOC that 
included the issue of entitlement to service connection for 
psychiatric disability.  The veteran thereafter perfected his 
appeal of those issues.

The RO also issued a SSOC in March 1998, which, in part, 
addressed the issues of entitlement to service connection for 
back disability, sinusitis, right heel spurs, and plantar 
fasciitis.  Because the March 1998 SSOC contained issues that 
were not included in an earlier SOC, the RO specifically 
informed the veteran that he had to respond within 60 days to 
perfect his appeal of the new issues.  The veteran submitted 
a written statement within 60 days, in March 1998, which the 
Board construes as a substantive appeal, indicating the 
veteran's desire to appeal those issues.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in July 2003.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  Therefore, consideration of bilateral hearing loss 
and heel spurs of the left foot must now include 
consideration of whether an evaluation higher than zero 
percent is warranted for each service-connected disability 
from September 13, 1993, and April 28, 1994, respectively.

The Board further notes that the issue of entitlement to a 
TDIU has been developed for appellate review, but action on 
this issue is being deferred pending implementation by the RO 
of the Board's decision as to issue seven - entitlement 
service connection for low back disability.  Once the Board's 
decision has been implemented, a supplemental decision will 
be issued by the Board addressing the remaining TDIU issue.

(The claims of entitlement to service connection for 
arthritis and/or arthralgia of multiple joints, plantar 
fasciitis, epilepsy, headaches, heel spurs of the right foot, 
hypertension, PTSD, psychiatric disability other than PTSD, 
restrictive airway disease, sinusitis, vision problems as 
well as a claim for a higher evaluation of bilateral hearing 
loss and claim for a higher evaluation of heel spurs of the 
left foot will be addressed in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  The veteran has spondylosis at L5, S1 with muscle strain 
that likely resulted from an injury during his military 
service.

2.  The veteran does not have nephritis, shin splints, or 
residuals of frostbite. 


CONCLUSIONS OF LAW

1.  The veteran has a spondylosis at L5, S1 with muscle 
strain that is the result of injury incurred during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

2.  The veteran does not have nephritis, shin splints, or 
residual of frostbite that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back

At the outset, the Board notes that, with the exception of a 
few individual sick slip  reports, the veteran's service 
medical records have not been associated with the claims 
file.  In this regard, the Court has held that where 
"service medical records are presumed destroyed . . . the 
BVA's obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  VA also has a heightened duty to assist the veteran 
in the development of evidence favorable to his claim.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003).  If a reasonable 
doubt arises regarding such a determination, it will be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2003).

The veteran claims that his low back disability is the result 
of a back injury sustained in service.  Based on a review of 
the evidence and resolving reasonable doubt in favor of the 
veteran, the Board finds that service connection for low back 
disability is warranted.  

As noted above, most of the veteran's service medical records 
have not been associated with the claims files.  In this 
case, however, the lack of service medical records does not 
prejudice the veteran.  This is so because service medical 
records do include a November 1988 individual sick slip 
report, which reflects that the veteran had lower back pain 
from a previous injury.  It was noted that it had occurred in 
the line of duty.  The veteran's service personnel records 
show that his military occupational specialty was a light 
wheel vehicle mechanic.  He also testified that he had 
sustained an injury in service and continued to have back 
problems since the in-service injury.  

Thereafter, pertinent post-service treatment records include 
a private treatment report from Dr. J. J., dated in May 1991, 
which indicates that the veteran was treated for complaints 
of back pain.  An acute back problem was diagnosed.  

When examined by VA in January 1997, the veteran reported 
that he had injured his back while lifting a toolbox in 1987.  
He maintained that he had persistent sharp lumbosacral pain 
ever since.  The impression was that the veteran had mild 
spondylosis of the L5, S1 disc area with muscle strain.  The 
examiner opined that the precise etiology could not be 
determined although there was a good chance that this did 
occur while the veteran was in the service lifting heavy tool 
boxes.  

Correspondence from K. A., a private chiropractor, dated in 
November 1997, indicates that the veteran was seen for 
chronic low back pain and reported that such pain began 
during service.  The chiropractor opined that the veteran 
might have traumatized the lumbo-pelvic spine while in 
military training when symptoms were first noticed.  

In this regard, the Board finds that, with resolution of 
doubt in the veteran's favor, a grant of service connection 
for low back disability is warranted.  Simply put, the Board 
finds that service medical records indicate that the veteran 
was seen for back pain after some kind of injury, a VA 
physician found that the veteran's low back disability may be 
the result of an injury in service, and a private 
chiropractor suggested that the veteran might have 
traumatized his spine in service.  

Despite evidence suggesting that the veteran's low back 
disability is not related to service, the evidence equally 
suggests the opposite.  This is so because service medical 
records do not confirm that a "back" injury occurred, but 
nevertheless reflect that some kind of injury did occur.  
Absolute certainty is not required.  38 C.F.R. § 3.102 
(2003).  Given the veteran's credible testimony and 
statements from both a VA physician and a private 
chiropractor, along with the other evidence of record 
indicating there was some type of injury in service, the 
Board consequently finds that the evidence regarding a link 
between current disability and military service is in 
relative equipoise.  As noted above, with resolution of doubt 
in the veteran's favor, it may be concluded that the veteran 
has spondylosis at L5, S1 with muscle strain that is 
attributable to active military service, and that service 
connection for such disability is warranted.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  

Nephritis, Residuals of Frostbite, & Shin Splints

The veteran claims that, while stationed in Korea during 
military service, he suffered from frostbite to the hands, 
ears, and other parts of the body, and continues to suffer 
from residuals of the frostbite.  He also contends that he 
has nephritis and shin splints that had their onset during 
military service.  For the reasons that follow, the Board 
finds that service connection for nephritis, residuals of 
frostbite, or shin splints is not warranted.

As noted above, most of the veteran's service medical records 
have not been associated with the claims files.  
Nevertheless, the available service medical records do 
contain some individual sick slip reports.  In this regard, a 
March 1987 individual sick slip indicates that the veteran 
was seen for mild frostbite of the hands, ears, and nose from 
cold weather exposure.  An August 1987 individual sick slip 
indicates that the veteran was seen for pain in both shin 
areas, and that he possibly had shin splints.  A March 1989 
signed statement from the veteran indicates that he did not 
want a separation medical examination.  The remaining 
available service medical records are negative for any 
references or findings pertaining to nephritis, frostbite or 
residuals thereof, or shin splints.

Despite having been seen for complaints pertaining to 
frostbite and shin splints during service, the record does 
not contain medical evidence that the veteran currently 
experiences nephritis, shin splints, or residuals of 
frostbite.  The medical evidence also does not show that the 
veteran sustained any residual disability from frostbite or 
shin splint pain.  This is evidenced by post-service VA and 
private treatment reports prepared from 1991 to 2002, which 
do not show that the veteran has any current disability 
relative to these claims. 

The Board notes that, although the record does contain a June 
1996 VA diagnosis of shin pain in both legs, pain is not 
considered a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  Consequently, it cannot be said in this case that 
the veteran has a current diagnosis of shin splints.

Similarly, the evidence does not show that the veteran has a 
current diagnosis of any residual of frostbite.  
Correspondence from Dr. S. E., dated in May 1994, reflects 
that x-rays of the hands and wrists did not show any acute 
erosive changes or major tuftal changes to suggest damage 
from frostbite despite the veteran's self-reported history of 
frostbite.  Later correspondence from Dr. S. E., dated in 
March 1996, indicates that it was possible to have changes in 
the skin or joints from cold exposure that do not show up on 
x-rays, but that nothing in the testing would support the 
veteran's claim.

Additionally, the veteran does not have a current diagnosis 
of nephritis.  When examined by VA in January 1997 to 
determine specifically whether the veteran had a current 
diagnosis of nephritis, the examiner opined that the veteran 
had a history of microhematuria but no findings suggestive of 
nephritis.

The Board notes that what is significant about the evidence 
of record is what it does not include.  Even assuming that 
the veteran experienced symptoms typical of nephritis, or was 
treated for frostbite and shin splints during military 
service, the post-service medical evidence does not show that 
the veteran currently has any diagnosed disability of 
nephritis, shin splints, or residuals of frostbite underlying 
his complaints.  

In reaching the above conclusions, the Board has considered 
the statements of the veteran as well as testimony from his 
father and sister, regarding the existence of nephritis, 
residuals of frostbite, and shin splints, but the salient 
point is that the veteran does not have current disability by 
medical diagnosis.  In this regard, the Board notes that, 
while the veteran and others who have known him are competent 
to recite problems, especially specific injury or symptoms he 
may have experienced during service and since, medical 
evidence is required to show current diagnosis, or a nexus to 
the difficulties the veteran may have experienced during or 
due to service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom).  It is the absence of such medical 
evidence in this case that leads the Board to conclude that 
service connection for nephritis, residuals of frostbite, and 
shin splints is not warranted.  For the reasons enunciated, 
the post-service VA and private treatment or examination 
reports showing no diagnoses are of greater weight than the 
veteran's own suggestions of diagnosed disability due to 
military service.  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for nephritis, shin 
splints, or residuals of frostbite.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claims that would in 
turn give rise to a reasonable doubt in favor of the veteran, 
the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Veterans Claims Assistance Act of 2000

In adjudicating the claims addressed above, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claims for service connection for nephritis, 
residuals of frostbite, and shin splints.  From the outset, 
the RO had informed the veteran of the bases on which it 
decided the claims and of the elements necessary to be 
granted the benefit sought.  Initially, the RO notified the 
veteran in March 1994 of the denial of his claims of service 
connection for residuals of frostbite and shin splints, and 
sent the veteran notice of such actions in a letter dated in 
April 1994.  In response to his notice of disagreement (NOD), 
the RO issued the veteran a SOC in September 1994, which 
addressed the entire development of his service connection 
claims up to that point.  The SOC notified him of the issues 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran thereafter perfected his appeal of the issues.  A 
SSOC was issued in March 1998 providing the veteran with a 
pertinent discussion of the law as applied to his claim of 
service connection for nephritis.  The veteran filed a timely 
appeal of that issue.  A SSOC was issued in November 2002 
providing the veteran with a pertinent discussion of the law 
as applied to his service connection claims.

In considering the VCAA, the RO wrote to the veteran in May 
2001 and informed him of the changes pertaining to the VCAA 
and of VA's duty to assist him in the development of his 
service connection claims.  The RO specifically advised him 
of the information and evidence needed to substantiate his 
claims of service connection for nephritis, residuals of 
frostbite, and shin splints.  The correspondence additionally 
informed him of what evidence VA was responsible for 
obtaining, and what evidence he was responsible for 
obtaining.  The need for specific evidence from the veteran 
was discussed and the veteran was informed that he could 
request assistance in obtaining any outstanding evidence.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims.  

Additionally, VA offered the veteran an opportunity to 
provide testimony in July 2003 before the undersigned VLJ.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  An examination or opinion is necessary 
if the evidence of record:  (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.

In this case, the veteran was afforded VA examinations in 
January 1997 and VA examiners have provided an opinion 
regarding the existence of a current disability.  Given that 
such examination findings did not contain medical evidence of 
current nephritis, residual of frostbite, or shin splints, 
the Board finds that another VA examination is not necessary, 
and that the RO has satisfied the duty-to-assist obligations 
with respect to medical examinations.  Moreover, subsequently 
received private and VA treatment records do not contain 
evidence that the veteran has nephritis, residuals of 
frostbite, or shin splints.  Therefore, further examination 
is not needed because there is no competent evidence that the 
veteran has the claimed conditions.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions other than that already requested of 
him.  Moreover, the Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for spondylosis at L5, S1 with muscle 
strain is granted.

Service connection for nephritis is denied.

Service connection for residuals of frostbite is denied.

Service connection for shin splints is denied.


REMAND

Duty to Notify

Review of the claims files reveals that the veteran has not 
been properly advised in accordance with the changes brought 
about by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) with respect to his claims of entitlement to service 
connection for plantar fasciitis, heel spurs of the right 
foot, PTSD, psychiatric disability other than PTSD, 
sinusitis, as well as claim for a higher evaluation of 
bilateral hearing loss and claim for a higher evaluation of 
heel spurs of the left foot.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. § 3.159 
(2003); see also Quartuccio, 16 Vet. App. at 187.

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran of what is needed to substantiate the claims of 
service connection for plantar fasciitis, heel spurs of the 
right foot, PTSD, psychiatric disability other than PTSD, 
sinusitis, as well as claim for a higher evaluation of 
bilateral hearing loss and claim for a higher evaluation of 
heel spurs of the left foot, particularly the information or 
evidence required of the veteran and the evidence that VA 
will obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Although 
the RO sent the veteran a letter in May 2001 and in March 
2003 informing him of the passage of the VCAA and addressing 
other claims on appeal, the RO did not specifically inform 
the veteran of what it would take to substantiate his claims 
for entitlement to service connection for plantar fasciitis, 
heel spurs of the right foot, PTSD, psychiatric disability 
other than PTSD, sinusitis, as well as claim for a higher 
evaluation of bilateral hearing loss and claim for a higher 
evaluation of heel spurs of the left foot.  The notice did 
not meet all the requirements of 38 C.F.R. § 3.159(b) (2003).  

SSOC

Additionally, VA regulations require that a SSOC be furnished 
to the appellant if, after the last SOC or SSOC was issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(2003).  In the present case, the record shows that 
additional evidence relative to his claims of service 
connection for plantar fasciitis, heel spurs of the right 
foot, and sinusitis has been associated with his claims files 
since the March 1998 SSOC was issued, which was the last SSOC 
of record addressing these issues.  The additional evidence 
contains medical evidence pertaining to the veteran's claims 
and, therefore, is "pertinent" to these claims on appeal.  
A remand of the case is therefore required to comply with 
38 C.F.R. § 19.31 (2003) (appellant has the right to have 
that additional evidence reviewed by the RO in the first 
instance unless he waives such consideration in writing).  



Bilateral Hearing Loss

Turning to the issue of a higher evaluation for bilateral 
hearing loss, the Board notes that, during the course of the 
veteran's appeal, the criteria for rating hearing impairment 
and other diseases of the ear were revised.  64 Fed. Reg. 
25,202-25,210 (May 11, 1999).  Amendments to those criteria 
became effective on June 10, 1999.  See Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 
Fed. Reg. 25,209 (codified at 38 C.F.R. §§ 4.85, 4.86, 4.87, 
4.87a (2000)).  The RO has not yet provided the veteran with 
the new criteria.

The Board notes that the criteria in effect both before and 
after the change establish eleven auditory acuity levels 
designated from I to XI.  Whether viewing the old or new 
criteria, Tables VI and VII as set forth in the regulations 
are used to calculate the rating to be assigned.  38 C.F.R. 
§ 4.87 (1998); 38 C.F.R. § 4.85 (2003).  (These tables did 
not change.  64 Fed. Reg. 25,202-25,210.)  In instances 
where, because of language difficulties, the Chief of the 
Audiology Clinic or other examiner certifies that the use of 
both puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(c) (1998); 
38 C.F.R. § 4.85(c) (2003).  Under the criteria that became 
effective in June 1999, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a) (2003).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b) (2003).  

On remand, action taken to ensure compliance with the new law 
should include, among other things, obtaining a new VA 
examination.  In this regard, the veteran has indicated, in 
written statements and most recently at his videoconference 
hearing in June 2003, that his service-connected disability 
has worsened and warrants a compensable evaluation.  The 
clear implication is that the veteran believes his hearing 
loss has worsened since the time of his last VA audio 
examination in August 1999.  Under the circumstances, 
therefore, the duty to assist includes the duty to provide 
the veteran with another examination.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (VA should schedule another 
examination where appellant complained of increased 
disability two years after the last examination).  
Consequently, a remand is required for a new VA examination.  
38 C.F.R. §§ 3.327, 4.2, 19.9 (2003).

Additionally, when the veteran testified at his hearing in 
July 2003, he reported that a VA hearing test had been 
conducted in April 2003 at the Knoxville VA audiology 
department.  The results of any hearing test conducted in 
April 2003 is not of record and should be obtained.

Heel Spurs of the Left Foot

Turning to the issue of a higher evaluation for heel spurs of 
the left foot, the veteran has indicated, in written 
statements and most recently at his videoconference hearing 
in June 2003, that his service-connected disability has 
worsened and now warrants a compensable evaluation.  The 
clear implication is that the veteran believes his left foot 
disability has worsened since the time of his last VA 
examination in January 1997.  Under the circumstances, 
therefore, the duty to assist includes the duty to provide 
the veteran with another examination.  See Snuffer, 10 Vet. 
App. at 403.  Consequently, a remand is required for a new VA 
examination.  38 C.F.R. §§ 3.327, 4.2, 19.9 (2003).

Duty to Assist

The Board also finds that there are additional reasons for a 
remand, including the need for further development of the 
medical opinion evidence.  This is so because it is unclear 
whether any currently diagnosed disability, including 
arthritis and/or arthralgia of multiple joints, plantar 
fasciitis, epilepsy, headaches, heel spurs of the right foot, 
hypertension, PTSD, psychiatric disability other than PTSD, 
eye disability, restrictive airway disease, or sinusitis is 
related to military service.  Therefore, to satisfy VA's duty 
to assist the veteran in developing facts pertinent to the 
claims of service connection, a VA examination is necessary 
to better evaluate the veteran's claims.  Given the absence 
in the record of a medical nexus opinion, the Board finds 
that a remand is required to obtain one.  38 C.F.R. § 19.9 
(2003).

Social Security Administration Records

Additionally, the Board notes that a remand is required to 
obtain medical records.  The record shows that the veteran 
has been in receipt of disability benefits from the Social 
Security Administration (SSA) as evidenced by a May 1995 
Notice of Decision.  The Notice of Decision indicates that 
the medical record established that the veteran had 
depression, an adjustment disorder, an antisocial personality 
disorder, and rheumatoid arthritis.  The veteran was found to 
be impaired due to a combination of his rheumatoid arthritis 
and mental problems.  The SSA award determination letter and 
the medical information relied upon in the May 1995 SSA 
Notice of Decision, however, is not part of the record.  In 
order to ensure that the veteran's claims of service 
connection for arthritis and/or arthralgia of multiple joints 
or psychiatric disability other than PTSD is adjudicated on 
the basis of a complete evidentiary record, this evidence 
should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Service Disabled Veterans Insurance

The Board lastly notes that, in November 1997, the 
Philadelphia, Pennsylvania RO notified the veteran that his 
application for Service Disabled Veterans Insurance (RH) was 
denied, and provided him with his appellate rights.  The 
veteran submitted a NOD in December 1997.  Nevertheless, the 
denial was not thereafter addressed in any subsequent rating 
decision, SOC, or SSOC of record.  In situations such as 
this, where the veteran has filed a NOD, but no SOC has been 
issued, the Court has held that the Board should remand the 
matter to the RO for the issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

For all the reasons set out above, the Board is constrained 
to remand this case for compliance with the notice and duty-
to-assist provisions in the law and to ensure the appellant 
has had full due process of law.  

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied to the extent required by law.  
See Quartuccio, supra.  The appellant 
should be specifically told of what is 
yet required of him to substantiate his 
claims of entitlement to service 
connection for plantar fasciitis, heel 
spurs of the right foot, PTSD, 
psychiatric disability other than PTSD, 
sinusitis, as well as his claim for a 
higher evaluation of bilateral hearing 
loss and claim for a higher evaluation of 
heel spurs of the left foot, and of the 
information or evidence that VA will yet 
obtain with respect to each claim.  
38 C.F.R. § 3.159 (2003).  He should be 
specifically informed that he should 
submit any evidence in his possession 
that pertains to the claims on appeal.  
Id.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his arthritis, arthralgia, epilepsy, 
eyes, feet, headaches, hearing loss, 
hypertension, psychiatric problems, 
restrictive airway disease, or sinusitis 
that is not already of record.  The RO 
should ensure that all pertinent records 
of private or VA treatment are procured 
for review, including a copy of an April 
2003 VA hearing test from the Knoxville 
VA audiology department.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  The RO should arrange for an 
exhaustive search for the veteran's 
service medical records.  He should be 
asked whether he has any original records 
or copies in his possession and advised 
to submit copies of any such records.  
The RO should advise the veteran that 
alternate documents may substitute for 
service medical records in claims of 
service connection where such records are 
lost.  The RO should assist the veteran 
in gathering additional evidence, and all 
leads should be pursued to their logical 
conclusion.  All efforts to obtain the 
veteran's service medical records should 
be documented.

4.  The RO should obtain the SSA award 
determination letter and any SSA medical 
records relied upon in the March 1995 SSA 
Notice of Decision.  

5.  The RO should re-examine the 
veteran's application for Service 
Disabled Veterans Insurance (RH) to 
determine whether additional development 
or review is warranted.  If no additional 
development is required, or when it is 
completed, the RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29 (2003), 
unless the matter is resolved by granting 
the benefit sought, or by the veteran's 
withdrawal of his NOD.  If, and only if, 
the veteran files a timely substantive 
appeal should the claim for Service 
Disabled Veterans Insurance (RH) be 
returned to the Board.

6.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations.  The claims 
files, along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiners.  Each 
examination report is to reflect that 
such a review of the claims files was 
made.  

The orthopedic examiner should 
determine the nature and etiology of 
any currently diagnosed plantar 
fasciitis, or heel spurs of the 
right foot.  Ask the examiner to 
conduct x-ray studies of each foot.  
The examiner should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed plantar fasciitis or heel 
spurs of the right foot originated 
in, or is otherwise traceable to, 
military service.  (The examiner 
should note the veteran's service 
medical records that include a March 
1988 individual sick slip report 
reflecting heel spur and hip pain on 
the left side and knee pain.  The 
examiner should also note the 
following notations in the veteran's 
post-service records:  October 1993 
complaints of pain in the right 
heel; July 1994 private findings of 
bone spurs on both heels, impression 
of symptomatic heel spur and plantar 
fasciitis; January 1997 VA 
examination impression of bilateral 
plantar fasciitis; and November 1999 
VA x-rays showing bilateral plantar 
calcaneal spurs.)  The rationale for 
the opinions by the examiner should 
be set forth in detail.  If the 
examiner provides an opinion that is 
contrary to the opinion provided by 
the January 1997 VA examiners, then 
the examiner should point to 
specific findings and medical 
authority to explain why his or her 
opinion differs.  

The orthopedic examiner should also 
determine the current severity of 
service-connected heel spurs of the 
left foot.  Any indicated studies 
should be accomplished, including x-
ray studies.  The examiner should 
make all findings necessary to 
determine the current severity of 
service-connected heel spurs of the 
left foot.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2003).  All 
orthopedic dysfunction due to 
service-connected left foot 
disability should be set forth in 
detail.  The examiner should record 
the range of motion observed on 
clinical evaluation, in terms of 
degrees.  If there is clinical 
evidence of pain on motion due to 
service-connected disability, the 
examiner should indicate the degree 
of motion at which such pain begins.  
Any pain with motion should be 
noted.  The examiner should indicate 
whether the veteran's service-
connected left foot exhibits 
instability, weakened movement, 
excess fatigability, incoordination, 
or pain due to repeated use or 
flare-ups, etc., and should equate 
the combined effects of all of these 
problems to "moderate," or 
"marked" limitation of motion of 
the ankles, or to "moderate," 
"moderately severe," or "severe" 
foot injury, whichever description 
best portrays the veteran's overall 
functional disability.  The 
rationale for all medical opinions 
should be set forth.

The orthopedist should determine the 
nature and etiology of any currently 
diagnosed arthritis and/or 
arthralgia of multiple joints.  Any 
indicated studies should be 
accomplished, including x-ray 
studies.  The examiner should 
determine the correct diagnosis(es) 
and provide an opinion as to the 
medical probabilities that any 
currently diagnosed arthritis and/or 
arthralgia of multiple joints 
originated in, or is otherwise 
traceable to, military service.  
(The examiner should note the 
veteran's service medical records 
which include a March 1988 sick slip 
report reflecting heel spur and hip 
pain on the left side and knee pain.  
The examiner should also note the 
following notations in the veteran's 
post-service records:  October 1993 
VA diagnosis of arthralgia; April 
1994 private impression of multiple 
joint complaints and no evidence of 
rheumatoid arthritis; July 1994 
private findings of severe arthritis 
of the limbs and bone spurs on both 
heels; December 1995 private 
impression of arthralgia; June 1996 
VA diagnoses of arthritis/arthralgia 
conditions in the knees, hips, 
shoulders, and elbows; and January 
1997 VA examination impression of no 
evidence radiographically or 
clinically of either degenerative or 
rheumatoid arthritis of the 
shoulders, hips, knees, or ankles.)  
The rationale for the opinions by 
the examiner should be set forth in 
detail.  If the examiner provides an 
opinion that is contrary to an 
opinion already of record, then the 
examiner should point to specific 
findings and medical authority to 
explain why his or her opinion 
differs.  

The neurologist should determine the 
nature and etiology of any currently 
diagnosed headache disability.  The 
neurologist should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed headache disability 
originated in, or is otherwise 
traceable to, military service, or 
to an in-service trauma.  (The 
neurologist should also note the 
following notations in the veteran's 
post-service records:  July 1993 VA 
diagnosis of headaches; July 1993 VA 
impression of probable migraine 
headaches vs. cluster (less likely); 
April 1994 private diagnosis of 
headaches; June 1996 VA diagnosis of 
chronic headaches; November 1998 VA 
assessment of vascular variant 
headaches; January 2000 assessment 
of migraine headaches; and September 
2001 VA assessment of basilar 
migraine.)  The rationale for the 
opinions by the neurologist should 
be set forth in detail.  

7.  Thereafter, the RO should schedule 
the veteran for a VA examination to be 
conducted by a psychiatrist.  The claims 
files, along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner.  

The psychiatrist should determine 
the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed psychiatric disability, to 
include bipolar disorder, depression 
or PTSD, originated in, or is 
otherwise traceable to, the 
veteran's military service.  All 
indicated tests and studies, 
including psychological testing, 
should be performed with a view 
toward ascertaining whether the 
veteran meets the diagnostic 
criteria for PTSD.  Inform the 
psychiatrist that if a diagnosis of 
PTSD is deemed appropriate, then the 
psychiatrist should comment on the 
link between the current 
symptomatology and any in-service 
stressor(s) reported by the veteran; 
and if PTSD is not found, then the 
psychiatrist should provide an 
opinion reconciling such a 
conclusion with the numerous private 
reports showing diagnoses of PTSD 
and the July 2001 VA impression of 
PTSD.  (The psychiatrist should also 
note the following notations in the 
veteran's post-service records:  
June 1994 private diagnosis of PTSD; 
June 1994 diagnoses by G.H., Ed.D. 
of anxiety and dysthymia; June 1994 
private diagnoses of mixed bipolar 
disorder, adjustment disorder, 
depressive disorder, and schizotypal 
personality traits; September 1994 
VA diagnoses of PTSD traits and 
Cluster B personality traits; 
February 1995 private diagnosis of 
PTSD secondary to military service 
by Dr. R.J. and L.J., licensed 
psychologist; June 1996 VA diagnoses 
of bipolar disorder, anxiety 
disorder, PTSD, depressive disorder; 
April 1997 and December 1997 private 
diagnosis of bipolar disorder; 
August 1999 VA examination 
assessment of major depressive 
disorder; and July 2001 VA 
impression of PTSD.)  The rationale 
for the opinions by the psychiatrist 
should be set forth in detail.  If 
the psychiatrist provides an opinion 
that is contrary to an opinion 
already of record or one provided by 
the September 1994 or January 1997 
VA examiners, then the psychiatrist 
should point to specific findings 
and medical authority to explain why 
his or her opinion differs 

8.  Thereafter, the RO should arrange for 
the appropriate VA examinations to 
determine whether the veteran has an eye 
disability, epilepsy/seizure, 
hypertension, restrictive airway disease, 
or sinusitis attributable to his period 
of military service.  The claims files, 
along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner(s).  

The examiner(s) should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed eye disability, 
epilepsy/seizure, hypertension, 
restrictive airway disease, or 
sinusitis, originated in, or is 
otherwise traceable to, the 
veteran's military service.  (The 
examiner(s) should also note the 
following notations in the veteran's 
post-service records:  July 1993 VA 
blood pressure reading of 155/92; 
July 1993 VA diagnostic impression 
of cluster headaches; October 1993 
VA diagnosis of probable essential 
hypertension; October 1993 VA blood 
pressure reading of 180/110; March 
1994 VA assessment/plan of headaches 
and possible seizure disorder; April 
1994 private diagnosis of seizures; 
June 1996 VA diagnoses of very high 
hypertension, light seizure 
disorder, and respiratory problems; 
January 1997 VA examination 
diagnoses of restrictive airway 
disease probably asthma, seizure 
disorder etiology unknown, 
uncontrolled hypertension, and 
myopia with mild astigmatism; 
January 1997 VA diagnosis of chronic 
sinusitis; and July 2001 VA 
diagnosis of right subperiosteal 
abscess.)  The rationale for the 
opinions by the examiner(s) should 
be set forth in detail.  If the 
examiner provides an opinion that is 
contrary to an opinion provided by 
one of the January 1997 VA 
examiners, then the examiner(s) 
should point to specific findings 
and medical authority to explain why 
his or her opinion differs.  

9.  The RO should then schedule the 
veteran for a VA audiological examination 
to assess the severity of his service-
connected bilateral hearing loss.  
Findings should be made so that both old 
and new rating criteria may be applied.  

10.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

11.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.  

12.  After complying with the notice and 
duty-to-assist provisions of the VCAA, 
the RO should undertake any additional 
evidentiary development deemed 
appropriate and re-adjudicate the claims, 
including consideration of whether 
assignment of "staged" ratings is 
appropriate for either service-connected 
disability.  Fenderson, 12 Vet. App. at 
119.  If any benefit sought is denied, a 
SSOC should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the SSOC was 
issued in March 1998, August 1999, and 
November 2002.  38 C.F.R. § 19.31 (2003).  
The veteran and his representative should 
be afforded an opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on these claims in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



